DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 11/09/2022 have been entered. Claims 1-12 are currently pending were claim1 2 is newly added. Applicant’s amendments are sufficient to overcome each and every claim objection and 112(b) rejection set forth in the Non-Final Office Action dated 08/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-257912 (Kurumi hereinafter) in view of US 518445 (Chi hereinafter). 
Regarding claim 1, Kurumi teaches an electric pump (Figure 3) that discloses a housing (Housing 10 and 20) including a bottomed cylindrical shape having a bottom portion (Bottom of 10 where 20 fills) and an opening portion provided at an opposite side to the bottom portion (Opening for 32 to pass into); a motor rotor rotatably accommodated in the housing and including a permanent magnet (Motor rotor with magnet 31); a field coil formed integrally with the housing and configured to apply a magnetic field to the permanent magnet (Driving coil 41 per ¶ 25 of the attached translation); a pump rotor provided at an outside of the opening portion of the housing and configured to transmit fluid by being rotated by a driving force of the motor rotor (Pump rotor 32 per ¶ 22); a control substrate provided at an outside of the bottom portion of the housing and configured to control an electric current to be supplied to the field coil (Control board where 42a and 42b are mounted to); the bottom portion including a heat conduction wall formed of material including heat conductivity which is higher than heat conductivity of the housing (Body 20 per ¶ 27); the housing including a space portion in which the motor rotor is accommodated (Figure 3), the space portion being formed with a flow path configured to allow the fluid to flow into the space portion from the opening portion, and allow the fluid to flow out of the space portion from the opening portion after the fluid is in contact with an inner surface of the heat conduction wall (Figure 3 shows that fluid can exit the pump chamber by the impeller 32c and travel downwards to the interface of 20 and 70/42a per ¶ 27); and the control substrate being arranged to be positioned along an outer surface of the heat conduction wall (Evident from Figure 3).
Kurumi is silent with respect to wherein the flow path is formed to penetrate from a position which is at the motor rotor and is close to the heat conduction wall to a position at which an impeller of the pump rotor is located.
However, Chi teaches an impeller driven by an electric motor with fluid cooling (Figures 1 and 7) that discloses a flow path is formed to penetrate from a position which is at the motor rotor and is close to the heat conduction wall to a position at which an impeller of the pump rotor is located (Figure 1 shows the fluid flow that that travels along the exterior of the rotor and then returns along the middle of the rotor then expels out at the impeller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid path of Kurumi with the fluid path of Chi to allow for additional fluid cooling to an interior portion of the rotor and impeller. 
Regarding claim 2, Kurumi’s modified teachings are described above in claim 1 where Kurumi would further disclose that a heat release sheet arranged between the control substrate and the heat conduction wall (Heat release sheet 70 between 20 and the control board in Figure 3 per ¶ 27-28), the heat release sheet being flexible and heat conductive (Kurumi ¶ 28 discloses the use of a rubber).
Regarding claims 3 and 4, Kurumi’s modified teachings are described above in claim 1 (for claim 3) and claim 2 (for claim 4) where Kurumi would further disclose that the motor rotor is rotatably supported by a shaft (Shaft 32b in Figure 3) and an end portion of the shaft is supported by a support portion (Support portion at 20b), and the support portion is formed integrally with the heat conduction wall (Evident from Figure 3).
Regarding claims 5 and 6, Kurumi’s modified teachings are described above in claim 1 (for claim 5) and claim 2 (for claim 6) where Kurumi would further disclose that the motor rotor is rotatably supported by a shaft formed integrally with the heat conduction wall (Shaft 32b within the holding portion 20b of the heat conduction wall 20).
Regarding claims 7, 8, 9, and 10, Kurumi’s modified teachings are described above in claim 1 (for claim 7), claim 2 (for claim 8), claim 3 (for claim ), and claim 4 (for claim 10) where Kurumi would further disclose that the inner surface of the heat conduction wall is provided with a protrusion-and-recess portion formed at least in a region with which the fluid is in contact (Under the broadest reasonable interpretation, the indents into 70 are recesses and the body of 70 protrudes around portions of 20 which is in contact with the fluid).
Regarding claim 11, Kurumi’s modified teachings are described above in claim 2 where Kurumi would further disclose that the control substrate includes a facing surface that is flat (Control board of Figure 3 is shown as flat), and the heat conduction wall includes a facing surface that is flat and faces the facing surface of the control substrate (Bottom portions of 20 that mate with 70/42a), the facing surface of the control substrate and the facing surface of the heat conduction wall are in postures in which the facing surfaces are parallel with each other, and the heat release sheet is sandwiched between the control substrate and the heat conduction wall (Evident from Figure 3).
Regarding claim 12, Kurumi teaches an electric pump (Figure 3) that discloses a housing (Housing 10 and 20) including a bottomed cylindrical shape having a bottom portion (Bottom of 10 where 20 fills) and an opening portion provided at an opposite side to the bottom portion (Opening for 32 to pass into); a motor rotor rotatably accommodated in the housing and including a permanent magnet (Motor rotor with magnet 31); a field coil formed integrally with the housing and configured to apply a magnetic field to the permanent magnet (Driving coil 41 per ¶ 25 of the attached translation); a pump rotor provided at an outside of the opening portion of the housing and configured to transmit fluid by being rotated by a driving force of the motor rotor (Pump rotor 32 per ¶ 22); a control substrate provided at an outside of the bottom portion of the housing and configured to control an electric current to be supplied to the field coil (Control board where 42a and 42b are mounted to); the bottom portion including a heat conduction wall formed of a material including a heat conductivity which is higher than heat conductivity of the housing (Body 20 per ¶ 27); the housing including a space portion in which the motor rotor is accommodated (Figure 3), the space portion being formed with a first flow path configured to allow the fluid to flow into the space portion from the opening portion, and allow the fluid to flow out of the space portion from the opening portion after the fluid is in contact with an inner surface of the heat conduction wall (Figure 3 shows that fluid can exit the pump chamber by the impeller 32c and travel downwards to the interface of 20 and 70/42a per ¶ 27); and the control substrate being arranged to be positioned along an outer surface of the heat conduction wall (Evident from Figure 3).
Kurumi is silent with respect to a second flow path configured to allow the fluid to flow into the space portion from the opening portion, and allow the fluid to flow out of the space portion from the opening portion after the fluid is in contact with an inner surface of the heat conduction wall, and the first flow path being radially outward of the second flow path.
However, Chi teaches an impeller driven by an electric motor with fluid cooling (Figures 1 and 7) that discloses a first flow path (Flow path from 112 into the motor can) and a second flow path (Return flow path through the rotor and expelling out into the impeller), and the first flow path being radially outward of the second flow path (Evident from Figure 1 of Chi). The resultant combination would be such that the second flow path second flow path configured to allow the fluid to flow into the space portion from the opening portion, and allow the fluid to flow out of the space portion from the opening portion after the fluid is in contact with an inner surface of the heat conduction wall (Figure 1 of Kurumi shows the fluid flow that that travels along the exterior of the rotor and then returns through the middle of the rotor then expels out at the impeller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid path of Kurumi with the fluid path of Chi to allow for additional fluid cooling to an interior portion of the rotor and impeller.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746